Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed May 17, 2021, with respect to the rejection(s) of claim(s) 29, 39, and 65-67 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in. Please direct attention to rejection below, specifically reference Donofrio regarding the amended limitation of wherein the step of instructing step is performed by the subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 39, and 65-70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0152621 to Janna et al. in view of U.S. Patent No. 2007/0179739 to Donofrio et al.
As to Claim 29, Janna discloses a method for detecting and/or recording an event in a subject [0027, 0076] with an implanted medical device (10) comprising one or more sensors (12a, 12b, 12c, [0084]). The medical device is an intramedullary rod (10) for insertion into a fractured bone of a subject [0084]. The method comprises the steps of monitoring a patient’s activity via the one or more sensors (12, [0100-0104]) within the medical device. The sensor can send information to the subject from a wearable device (62, [0112-0117, 0136, 0164]). The method includes instructing an external signaling device to send an interrogation signal to the implanted medical device at a desired point in time [0112-0117, 0136, 0144, 0164], simultaneously obtaining a reading at the desired point in time from the one or more sensors of the implanted medical device in response to the interrogation signal [0144], and recording the reading in a memory [0086, 0100-0105, 0125, 0144].
As to Claim 39, Janna discloses a method [0027, 0076] that comprises transmitting a wireless electrical signal from a location outside the subject’s body to a location inside the subject's body [0105], receiving the signal at the ones or more sensors (12a, 12b, 12c, [0100-0105]), powering the sensor using 
As to Claims 65-67, Janna discloses a medical device wherein the fractured bone is a fractured tibia, femur, or humerus [0027, 0076, 0084, 0098].
As to Claim 68, Janna discloses a method wherein the recording is performed on a wearable device [0112-0015, 0144].
As to Claim 69, Janna discloses a method wherein the recording, or a portion thereof, is provided to a health care provider [0136, 0143-0144]. 
As to Claim 70, Janna discloses a method comprising obtaining data from the one or more sensors (12a, 12b, 12c, [0084]), storing the data in a memory device located on or within the medical device [0086, 0100-0105, 0125, 0144], and transferring the data from the memory to a location outside the medical device [0143-0144].
As to Claims 29, 39, and 65-70, Janna discloses the claimed invention except for wherein the instructing is performed by the subject at a desired point in time.
Donofrio discloses a method for detecting and/or recording an event in a subject [0007] including an implant (30), sensor (110 of 100, [0042-0044]), and external receiver (200, [0038]), wherein the instructing is performed by the subject at a desired point in time [0046, 0052] in order to allow for data to be collected from the sensors at discrete points in time [0052].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for detecting and/or recording an event in a subject of Janna with the subject instructing modification of Donofrio in order to allow for data to be collected from the sensors at discrete points in time.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775